DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2022 has been entered. Claims 1-4, 6-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “a first side” in line 15 should be changed to “the first side”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-12, 14-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702) and further in view of Williams (US 2014/0168885).Re claim 1:	Saravis discloses a case (2600 and 3500 in fig. 36) for a mobile device (2802 in fig. 36; para. 0127), the case comprising: 	a cover (2600 in fig. 36; para. 0127) defining a cavity (cavity within 2600 which receives 2802 in fig. 26-29) configured for receiving and holding the mobile device (fig. 26-29), the cover comprising a back panel (back panel of 2600 in fig. 26, 27), a window formed in the back panel (the rectangular window formed by all the openings in fig. 27), a back surface comprising the back panel (entire back surface of 2600 in fig. 27), a front surface opposite the back surface (front surface of 2600 that surrounds 2802 in fig. 28), a first side extending between the front and back surfaces (‘first side’ in the labeled fig. 28 below), and a second side extending between the front and back surfaces (‘second side’ in the labeled fig. 28 below) and joined to the first side at a corner of the cover (the ‘first side’ and ‘second side’ are joined together at a corner in the labeled fig. 28 below), wherein the window comprises at least 30% of an area of the back panel (the window in fig. 27 comprises more than 30% of the area of the back panel of 2600); 	an accessory attachment (3500 in fig. 35; para. 0124) coupleable to the cover (2600 in fig. 36, 37; para. 0127) and comprising a fan (4004 in fig. 40, 35, 36; para. 0131) configured to be positioned over the window formed in the back panel of the cover to facilitate heat dissipation from the mobile device (the fan 4004 is positioned over the window formed in the back panel of the cover when everything is flipped upside down in fig. 38, this would allow the fan to facilitate heat dissipation from mobile device 2802), a base (large tray of 3500 in fig. 35) to which the fan is attached (fig. 35), a first attachment arm (3504 in fig. 35; para. 0124) extending from the base over a first side of the cover (3504 extends over the first side in fig. 37) and configured to engage the front surface (3504 engages the front surface of cover 2600 in fig. 38) and the back surface of the cover (3504 also engages the back surface of cover 2600 as can be seen in fig. 37, 38) to attach the accessory attachment to the cover (accessory attachment 3500 is attached to cover 2600 in fig. 38), wherein the base is configured to cover only a first portion of the back panel that is less than a whole of the back panel (the tray of 3500 covers a first portion of the back panel of the cover 2600 in fig. 26, 41, this first portion is less than a whole of the back panel in fig. 41) and the first attachment arm is configured to extend over a second portion of the back panel that is not covered by the base and engage the back panel (arm 3504 of fig. 35 extends over a second portion of the back panel in fig. 41 that is not covered by the base in fig. 41 and engages the back panel 2900 of fig. 27). 

    PNG
    media_image1.png
    614
    915
    media_image1.png
    Greyscale
	Saravis does not explicitly disclose a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with mobile device contacts of the mobile device; and a second attachment arm extending from the base and configured to engage at least the back surface and the second side of the cover to attach the accessory attachment to the cover.	Carnevali (US 2016/0065702) discloses a male plug (116 in fig. 8, 10; para. 0081) disposed in the cover (100 + 5 in fig. 1, 8, 10; para. 0068), extending into the cavity defined by the cover (116 extends in the cavity of 100 + 5 in fig. 8, 10), and configured for insertion into a female socket of the mobile device (27 of device 1 in fig. 14; para. 0085), the male plug comprising a plurality of first contacts (118 in fig. 14; para. 0081) configured for mating (118 and 29 are mated together according to fig. 16) with mobile device contacts of the mobile device (29 of device 1 in fig. 14).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Saravis wherein a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with mobile device contacts of the mobile device as taught by Carnevali (US 2016/0065702), in order to provide a way for power, data and audio to flow into and out of the mobile device and to make sure the mobile device still has its full functionality even when it is held within a case.	The modified Saravis does not explicitly disclose a second attachment arm extending from the base and configured to engage at least the back surface and the second side of the cover to attach the accessory attachment to the cover.	Williams discloses a second attachment arm (arm at the top of fig. 12 and 1300 in fig. 13a) extending from the base (1100 in fig. 13a; para. 0083) and configured to engage at least the back surface (1300 of fig. 13a engages the back surface of case 1004 in fig. 12; para. 0082) and the second side of the cover (top side of 1004 in fig. 12) to attach the accessory attachment (1020 in fig. 13a; para. 0082) to the cover (1004 in fig. 12; para. 0082).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of the modified Saravis wherein a second attachment arm extending from the base and configured to engage at least the back surface and the second side of the cover to attach the accessory attachment to the cover as taught by Williams, in order to increase the strength of the attachment between the base and the cover to make it less likely for the two to become disengaged even if there is excessive external vibration.		Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 16:	Saravis discloses a case (2600 and 3500 in fig. 36) for a mobile device (2802 in fig. 36; para. 0127), the case comprising: 	a cover (2600 in fig. 36; para. 0127) defining a cavity (cavity within 2600 which receives 2802 in fig. 26-29) sized for receiving and holding the mobile device (fig. 26-29), the cover comprising a back panel (back panel of 2600 in fig. 26, 27) and a window formed in the back panel (the rectangular window formed by all the openings in fig. 27), wherein the window comprises at least 30% of an area of a back surface of the mobile device (the window in fig. 27 comprises more than 30% of the area of the back surface of 2802 in fig. 29); and	an accessory attachment (3500 in fig. 35; para. 0124) coupleable to the cover (2600 in fig. 36, 37; para. 0127) and comprising a fan (4004 in fig. 40, 35, 36; para. 0131) configured to be positioned over the window formed in the back panel of the cover to facilitate heat dissipation from the mobile device (the fan 4004 is positioned over the window formed in the back panel of the cover when everything is flipped upside down in fig. 38, this would allow the fan to facilitate heat dissipation from mobile device 2802).	Saravis does not explicitly disclose a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with mobile device contacts of the mobile device; 	a cord permanently coupled to, and extending out of, the cover and comprising a jacket and a plurality of wires disposed in the jacket and electrically coupled to the first contacts of the male plug.	Carnevali (US 2016/0065702) discloses a male plug (116 in fig. 8, 10; para. 0081) disposed in the cover (left portion of 100 in fig. 8, 10; para. 0068), extending into the cavity defined by the cover (116 extends in the cavity of 100 in fig. 8, 10), and configured for insertion into a female socket of the mobile device (27 of device 1 in fig. 14; para. 0085), the male plug comprising a plurality of first contacts (118 in fig. 14; para. 0081) configured for mating (118 and 29 are mated together according to fig. 16) with mobile device contacts of the mobile device (29 of device 1 in fig. 14); 	a cord (15 in fig. 3-5; para. 0077) permanently coupled to (para. 0181 states that 15 is permanently attached to 5), and extending out of, the cover (15 extends out from 100 + 5 as seen in fig. 12, 13) and comprising a jacket (the layer of 15 that surrounds 13 in fig. 11) and a plurality of wires (13 in fig. 11, 5; para. 0077) disposed in the jacket (fig. 5, 11) and electrically coupled (fig. 11, 16) to the first contacts (118 in fig. 14; para. 0081) of the male plug (116 in fig. 8, 10; para. 0081).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Saravis wherein a male plug disposed in the cover, extending into the cavity defined by the cover, and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with mobile device contacts of the mobile device; a cord permanently coupled to, and extending out of, the cover and comprising a jacket and a plurality of wires disposed in the jacket and electrically coupled to the first contacts of the male plug as taught by Carnevali (US 2016/0065702), in order to provide a way for power, data and audio to flow into and out of the mobile device and to make sure the mobile device still has its full functionality even when it is held within a case.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 3 and 18:	The modified Saravis discloses wherein the cover (2600 in fig. 36; para. 0127) further comprises a raised rim (raised rim that surrounds the rectangular window in fig. 27) around at least a portion of the window (the rectangular window formed by all the openings in fig. 27) and extending away from an adjacent portion of the cover (this raised rim extends upwards and away from the sides of the cover in fig. 27). Re claim 4 and 19:	The modified Saravis discloses wherein the raised rim (raised rim that surrounds the rectangular window in fig. 27) extends around an entire perimeter of the window (perimeter of the rectangular window in fig. 27).Re claim 7:	The modified Saravis discloses wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises a mounting site (there’s a mounting site on the back of 3500 in fig. 46) configured for attachment of a mount (this mounting site attaches to the mount 4300 in fig. 43, 46).Re claim 8:	The modified Saravis disclose wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises a mount (4300 in fig. 43, 46; para. 0135).Re claim 9:	The modified Saravis discloses wherein the base defines at least one opening (openings at the bottom right of fig. 35) that, when the accessory attachment is coupled to the cover, overlaps with the window of the cover (when the accessory attachment 3500 is coupled to cover 2600 in fig. 39, these openings overlap with the window of the cover 2600).Re claim 10:	The modified Saravis discloses wherein the cover comprises a third side extending between the front and back surfaces (‘third side’ in the labeled fig. 28 above) and joined to the second side at another corner (corner that the ‘second side’ and ‘third side’ are joined at in the labeled fig. 28 above), wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises an attachment tray (3502 in fig. 35; para. 0124) extending from the base (3502 extends from the base in fig. 35) and configured to receive a portion of the third side of the cover (3502 receives a portion of the third side of the cover 2600 in fig. 36, 37). Re claim 11:	Saravis does not explicitly disclose further comprising a cord permanently coupled to, and extending out of, the cover and comprising a jacket and a plurality of wires disposed in the jacket and electrically coupled to the first contacts of the male plug.	Carnevali (US 2016/0065702) discloses further comprising a cord (15 in fig. 3-5; para. 0077) permanently coupled to (para. 0181 states that 15 is permanently attached to 5), and extending out of, the cover (15 extends out from 100 + 5 as seen in fig. 12, 13) and comprising a jacket (the layer of 15 that surrounds 13 in fig. 11) and a plurality of wires (13 in fig. 11, 5; para. 0077) disposed in the jacket (fig. 5, 11) and electrically coupled (fig. 11, 16) to the first contacts (118 in fig. 14; para. 0081) of the male plug (116 in fig. 8, 10; para. 0081).Re claim 12:	Saravis does not explicitly disclose further comprising a contactor disposed in the cover and comprising a plurality of second contacts electrically coupled to the first contacts of the male plug and exposed for coupling to an external device.	Carnevali (US 2016/0065702) discloses further comprising a contactor (120 in fig. 8; para. 0081) disposed in the cover (100 + 5 in fig. 1, 8; para. 0068), and comprising a plurality of second contacts (122’s in fig. 8; 0081) electrically coupled (para. 0082) to the first contacts (118 in fig. 14; para. 0081) of the male plug (116 in fig. 8, 10; para. 0081) and exposed for coupling to an external device (120 and 122 are exposed in fig. 8 to be connected to 15 in fig. 4 which connects to another device according to para. 0182). 
Re claim 14:	The modified Saravis discloses wherein the cover is a single unitary piece (the cover 2600 in fig. 26 is a single unitary piece).Re claim 15 and 20:	Saravis discloses an arrangement (everything in fig. 36), comprising: the case (2600 and 3500 in fig. 36; para. 0124, 0127); and the mobile device (2802 in fig. 36; para. 0127) receivable within the case (fig. 37).	Saravis does not explicitly disclose the mobile device comprising the female socket configured to receive the male plug of the case.	Carnevali (US 2016/0065702) discloses comprising the mobile device (device 1 in fig. 14; para. 0085) comprising the female socket (27 in fig. 14; para. 0085) configured to receive the male plug (116 in fig. 14; para. 0081) of the case (the combination of 100, 5 and 9 in fig. 1, 2; para. 0075).
Re claim 21:	The modified Saravis discloses wherein the accessory attachment (3500 in fig. 35; para. 0124) further comprises a base (large tray of 3500 in fig. 35) to which the fan is attached (fig. 35) and an attachment arm (3504 in fig. 35; para. 0124) extending from the base and configured to engage a front surface (3504 engages the front surface of cover 2600 in fig. 38) and a back surface of the cover (3504 also engages the back surface of cover 2600 as can be seen in fig. 37, 38) to attach the accessory attachment to the cover (accessory attachment 3500 is attached to cover 2600 in fig. 38), wherein the base is configured to cover only a first portion of the back panel that is less than a whole of the back panel (the tray of 3500 covers a first portion of the back panel of the cover 2600 in fig. 26, 41, this first portion is less than a whole of the back panel in fig. 41) and the attachment arm is configured to extend over a second portion of the back panel that is not covered by the base and engage the back panel (arm 3504 of fig. 35 extends over a second portion of the back panel in fig. 41 that is not covered by the base in fig. 41 and engages the back panel 2900 of fig. 27).
Claims 2, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702) and Williams (US 2014/0168885) as applied to claim 1 or 16 above, and further in view of Wang (US 5,917,697).Re claim 2 and 17:	The modified Saravis does not explicitly disclose wherein the accessory attachment further comprises a fitting on the fan for attachment to a source of cooling air. 	Wang discloses wherein the accessory attachment (12, 13, 14 in fig. 2) further comprises a fitting (14 in fig. 2) on the fan (13 in fig. 2) for attachment to a source of cooling air (19 in fig. 2; col. 2, lines 10-15).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of the modified Saravis wherein the accessory attachment further comprises a fitting on the fan for attachment to a source of cooling air as taught by Wang, in order for the source of cool air to come from the side of the accessory attachment when the accessory attachment is placed flat on a table and the air under the accessory attachment is not as cold as the air from the sides. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702) and Williams (US 2014/0168885) as applied to claim 1 above, and further in view of Carnevali (US 9,831,904).Re claim 6:	The modified Saravis does not explicitly disclose wherein the first attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover.	Carnevali (US 9,831,904) discloses wherein the first attachment arm (104 in fig. 1A; col. 4, lines 9-11) comprises a roller (106 in fig. 1A; col. 4, lines 9-11) configured to engage the cover (252 in fig. 2A; col. 4, lines 31-35) and to roll as the roller is passed over the cover (the roller 106 rolls when the device goes from position fig. 4A to fig. 2A; col. 5, lines 19-24).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of the modified Saravis wherein the first attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover as taught by Carnevali (US 9,831,904), in order for the attachment mechanism between the accessory attachment and the cover to be more durable than a conventional clamping mechanism that may be more easily worn out if the accessory attachment and the cover are attached and detached frequently, an attachment mechanism with a roller would not wear out as easily.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saravis (US 2020/0192441) in view of Carnevali (US 2016/0065702) and Williams (US 2014/0168885) as applied to claim 1 above, and further in view of To (US 9,356,267).Re claim 13:	The modified Saravis does not explicitly disclose wherein the cover comprises a first cover portion and a second cover portion removably attachable to the first cover portion.	To discloses wherein the cover (100 in fig. 4; col. 4, lines 45-54) comprises a first cover portion (104 in fig. 4; col. 4, lines 55-57) and a second cover portion (102 in fig. 4; col. 4, lines 55-57) removably attachable to the first cover portion (fig. 4).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of the modified Saravis wherein the cover comprises a first cover portion and a second cover portion removably attachable to the first cover portion as taught by To, in order to allow for the mobile device to be easily removed from the cover if the cover is made out of a hard and non-flexible material.
Response to Arguments
In response to the applicant's argument in the 3rd para. of page 8 of the arguments filed on 8/3/22 where the applicant argues: "however, the electrical wire or cable 15 of Carnevali is not part of a cover. Instead, the electrical wire or cable 15 of Carnevali is part of a docking cradle 5." The examiner disagrees because the combination of 5 and 100 are understood to be the cover. Therefore, 15 is part of this cover (made up of 5 and 100) because 15 is attached to 5.
In response to the applicant's argument in the last 2 para. of page 8 of the arguments filed on 8/3/22 where the applicant argues that "the interpretation of the cover as the combination of 100 and 5 is not reasonable because Carnevali clearly distinguishes between 100 and 5" "Moreover, the present interpretation of the term "cover" is not consistent with the plain meaning of the term." The examiner disagrees because interpreting the combination of 100 and 5 as a cover would not be unreasonable because this combination covers the bottom side of the device satisfying the plain meaning of the word "cover". This combination is merely a cover that has 2 layers instead of 1. This would clearly have been obvious to one of ordinary skill in the art.
The rest of the applicant’s arguments have been considered but are moot because the rejection has been modified to meet the claims as amended as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2006/0175766 – is considered pertinent because this reference describes an electronic received inside a case and the case has a mount.
US 2013/0258573 – is considered pertinent because this reference describes a device held within a case that has a cable extending out of it.
US 7,907,394 – is considered pertinent because this reference describes electronic devices held within many different types of protective cases. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Monday, Tuesday, Thursday, 900am - 600pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              November 5, 2022